     Case 4:19-cr-00690-JAS-LCK Document 75 Filed 08/24/20 Page 1 of 3



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     ADAM D. ROSSI
 3   Assistant U.S. Attorney
     State Bar No. 028042
 4   United States Courthouse
     405 W. Congress Street, Suite 4800
 5   Tucson, Arizona 85701
     Telephone: 520-620-7300
 6   Email: adam.rossi2@usdoj.gov
     Attorneys for Plaintiff
 7
                          IN THE UNITED STATES DISTRICT COURT
 8
                               FOR THE DISTRICT OF ARIZONA
 9
10   United States of America,
11                          Plaintiff,                        4:19-CR-00690-JAS-1
             vs.
12                                                      SENTENCING MEMORANDUM
     Alexander True Norman,
13
                            Defendant.
14
15
            Plaintiff, United States of America, by its attorneys, MICHAEL BAILEY, United
16
     States Attorney, and ADAM D. ROSSI, Assistant United States Attorney, hereby submit
17
     its sentencing memorandum in the above-captioned matter. The sentencing hearing is
18
     currently scheduled for November 9, 2020, before the Honorable District Court Judge
19
     James A. Soto.
20
            Having reviewed the findings and recommendations in the presentence report
21
     (PSR), the Government has no objection to the guideline calculations and concurs with the
22
     recommendations listed therein. The Government respectfully requests that this Court
23
     accept the plea agreement and impose a sentence of 46 months’ imprisonment followed by
24
     lifetime supervised release.
25
            The defendant in this case has no prior criminal convictions, criminal conduct,
26
     pending charges, or other arrests. PSR at ¶¶ 28-29, 32-34. In this case, the defendant, on
27
     February 15, 2019, began sending online messages to what he believed was a 14-year-old
28
     Case 4:19-cr-00690-JAS-LCK Document 75 Filed 08/24/20 Page 2 of 3




 1   female child. PSR ¶¶ 6-7. The defendant asked the undercover agent if she was 19-years-
 2   old, and then stated, “I don’t mind younger, just need to know.” The undercover agent then
 3   told the defendant she was 14-years-old, to which he replied, “That’s fine with me. I do
 4   need to see your body though.” PSR ¶ 9.
 5          The defendant requested a photo of the 14-year-old, and the agent sent a clothed
 6   picture of an undercover agent who appears to be a 14-year-old child. PSR ¶ 10. The
 7   defendant responded with a nude photo of an adult male with the face altered digitally. Id.
 8   The defendant then continued to ask sexually explicit questions, including explaining what
 9   “anal” and “deepthroating” were, to what he believed was a 14-year-old. Id.
10          The defendant then agreed to drive down to Sierra Vista to meet the 14-year-old
11   female. PSR ¶ 11. The defendant told the undercover agent, “We can fuck in my car,” and
12   agreed to bring condoms. Id. When the defendant arrived from Tucson, he was placed
13   under arrest, and did have the condoms with him. PSR ¶ 13. The defendant, in a post-
14   Miranda interview with agents, admitted to the offense, provided consent for his cell phone
15   which had an open internet chat window of the chat he was having with the undercover
16   agent, and admitted that he was planning on having sex with the 14-year-old in his vehicle
17   in the parking lot of the Sierra Vista community pool. Id.
18          Of particular concern to the government in this matter, are the results of the
19   psychosexual examination. See PSR ¶¶ 52-59. The defendant did not appear to be a reliable
20   self-reporter, minimized his behavior, and stated “he did not see much need for treatment.”
21   PSR ¶¶ 53-54. In addition to not fully disclosing, the defendant “provided multiple reasons
22   why he is not appropriate for sex offender treatment,” and “reported he does not have a
23   problem with sexual offending.” PSR ¶ 58. Therefore, the government requests the
24   recommendations proffered by Probation as a result of these finding to be adopted by the
25   Court as part of the defendant’s community supervision and treatment plan. PSR ¶ 59.
26          While the plea agreement is appropriate in this case, the potential for harm caused
27   by the defendant’s actions to the community is immeasurable. The defendant traveled from
28
                                                -2-
     Case 4:19-cr-00690-JAS-LCK Document 75 Filed 08/24/20 Page 3 of 3




 1   Tucson to Sierra Vista for the purpose of having sex with what he thought was a 14-year-
 2   old child. Of equal concern is the defendant’s attitude and responses to the suggestion he
 3   needs treatment, which he clearly and absolutely does.
 4          Therefore, in consideration of all the evidence, the defendant’s actions, coupled with
 5   his inexcusable lack of interest in rehabilitation for his crime, the government would
 6   request the Court accept the plea agreement, and impose the recommendations of
 7   Probation, including a term of 46 months imprisonment, followed by lifetime supervised
 8   release, and adopt the recommended requirements for the defendant’s supervision and
 9   treatment.
10          Based upon the nature of the current offense and the criminal history of the
11   defendant, this sentence would be sufficient, but not greater than necessary, to reflect the
12   seriousness of the offense, promote respect for the law, and provide just punishment in the
13   instant case.
14                   Respectfully submitted this 24th day of August, 2020.
15                                              MICHAEL BAILEY
                                                United States Attorney
16                                              District of Arizona
17                                              s/ Adam Rossi
18                                              ADAM ROSSI
                                                Assistant U.S. Attorney
19
20
     Copy of the foregoing served electronically or by
21   other means this 24th day of August, 2020, to:
22   All ECF Participants
23
24
25
26
27
28
                                                 -3-
